FILED
                                                                JULY 20, 2021
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )        No. 37446-7-III
                                              )
                 Respondent,                  )
                                              )
   v.                                         )        UNPUBLISHED OPINION
                                              )
PAVEL KANYUSHKIN,                             )
                                              )
                 Appellant.                   )

        PENNELL, C.J. — Pavel Kanyushkin appeals his convictions for vehicular

homicide and failure to remain at the scene of a fatal accident. We affirm.

                                         FACTS

        On October 18, 2018, Marilyn Dhaenens was struck and killed by a vehicle while

walking at the easternmost of two intersections between Country Vista Drive and Mission

Avenue in Liberty Lake, Washington. Ms. Dhaenens had left home for her usual morning

walk around 8:00 a.m. and was talking to her husband, Scott Dhaenens, over her cell
No. 37446-7-III
State v. Kanyushkin


phone at the time she was struck. During their conversation, Mr. Dhaenens heard an

engine rev and his wife say, “Oh my God.” 2 Report of Proceedings (RP) (Jan. 15, 2020)

at 391. Then he heard a thump, moaning, and the sound of a vehicle’s exhaust trail off.

Mr. Dhaenens kept trying to talk to his wife but all he could hear in response was

mumbling. Mr. Dhaenens hung up and tried calling again but received a busy signal. He

then immediately left home to look for his wife on the route he knew she normally took.

       At around 8:15 a.m., an individual traveling in the area discovered Ms. Dhaenens

lying in the middle of the southbound lane of Country Vista Drive, about 50 feet south of

its intersection with Mission Avenue. The individual called 911. First responders, law

enforcement and Mr. Dhaenens arrived at the scene shortly thereafter. Ms. Dhaenens was

taken by ambulance to Sacred Heart Medical Center. She later died from her injuries.

       The driver of the vehicle who hit Ms. Dhaenens did not remain at the scene and

no one witnessed the incident. Law enforcement located two plastic clips a few feet north

of where Ms. Dhaenens was found in the road. There were no braking or scuff marks on

the road. However, given the location of Ms. Dhaenens, law enforcement believed the

vehicle that struck her was traveling southbound on Country Vista Drive.

       While there were no direct witnesses, a man who had been walking along Country

Vista Drive further south of where Ms. Dhaenens was struck reported seeing a dark red


                                            2
No. 37446-7-III
State v. Kanyushkin


pickup truck with a table saw in its bed not long after the hit-and-run. The truck was

revving its engine and appeared to be speeding. Surveillance footage from a nearby

school revealed a red truck had traveled through the area. At least part of the truck’s body

was lifted and there were items in the truck’s bed. Its exhaust was near the right rear tire,

and a unique sticker appeared on the back window. Analysis of the surveillance footage

indicated the truck was speeding.

       Officers soon began searching for similar trucks registered to individuals living in

the area. Pavel Kanyushkin’s truck was on this list. Officer Mark Holthaus and Sergeant

Jeff Jones of the Liberty Lake Police Department went to Mr. Kanyushkin’s home, which

is located several blocks from the scene of the accident, around 4:30 p.m. that same day.

Mr. Kanyushkin’s mother told the officers her son had left for work in his truck earlier

that day and had not yet returned home. Sergeant Jones left his business card with Mr.

Kanyushkin’s mother and asked for Mr. Kanyushkin to contact him.

       At 5:32 p.m., Mr. Kanyushkin called Sergeant Jones. Mr. Kanyushkin immediately

stated he had an alibi: he was at a job site in Airway Heights at 8:00 a.m., thirty minutes

away from Liberty Lake. Sergeant Jones believed this to be unusual. In his 16 years as a

police officer, no suspect had ever began a conversation with him by stating an alibi.




                                              3
No. 37446-7-III
State v. Kanyushkin


Sergeant Jones asked if he could look at Mr. Kanyushkin’s truck and talk in person.

Mr. Kanyushkin agreed and provided his job site location near downtown Spokane.

       When Sergeant Jones arrived at the job site less than an hour later, he immediately

recognized Mr. Kanyushkin’s truck as the vehicle depicted in the surveillance footage.

Like the truck in the footage, the front bumper of Mr. Kanyushkin’s truck was bent, there

was a sag, the muffler was the same, tools were in the truck’s bed, and the truck was

lifted. Sergeant Jones also observed damage on the front end of the vehicle. Between the

truck’s midline of the hood to the driver’s side headlights, there were dents and cracks.

Sergeant Jones believed the damage to be fresh because the cracks were white, and the

chrome covering was wrinkled.

       Sergeant Jones told Mr. Kanyushkin he was “going to take a look at [his] . . . truck

real quick.” Clerk’s Papers (CP) at 156. 1 In response, Mr. Kanyushkin told Sergeant

Jones the front-end damage was on the truck when he bought it. Sergeant Jones told Mr.

Kanyushkin he had surveillance footage of a vehicle and the two continued to converse:

       [MR. KANYUSHKIN]:           Just for your information. I don’t—the reason I
                                   agreed to this is ‘cause I mean I coulda been,
                                   like, . . . “Hey you can't just check out my car
                                   without a warrant” but I figure I have nothin’
                                   [to] hide . . . .

       1
       Sergeant Jones’s interactions with Mr. Kanyushkin were captured on the officer’s
body camera.

                                             4
No. 37446-7-III
State v. Kanyushkin


       [SERGEANT JONES]:  If you didn't do anything right?
       [MR. KANYUSHKIN]:  Well yeah, oh, I didn’t do anything so I have
                          nothin’ to hide and I feel bad for whoever did
                          this . . . .
       [SERGEANT JONES]:  Okay well if you don't mind me, I’m just gonna
                          look around. Um, if you got stuff to do with
                          your boss. I'm not gonna go in the vehicle at all.
       [MR. KANYUSHKIN]: Okay.
       [SEARGEANT JONES]: I’m ju—I’m just gonna look around. So if I
                          have any questions, I'll . . . holler at you all
                          right.
       [MR. KANYUSHKIN]: All right.

Id. at 250 (emphasis added).

       Mr. Kanyushkin stated the first job site he stopped at that morning was at

Mackenzie Beach Lane in Liberty Lake. When his boss called at 8:03 a.m., he was

already there picking up tools. Mr. Kanyushkin told Sergeant Jones he did not drive

through the intersection where Marilyn Dhaenens was hit, even though it was near the

beginning of the quickest route from his home to the job site. He also stated he did not

drive by the school that had provided the surveillance footage.

       Sergeant Jones explained he was not accusing Mr. Kanyushkin of being involved

in the hit-and-run, but a similar looking truck was seen in the area around the time of the

accident. Then, Sergeant Jones asked Mr. Kanyushkin if he could take the truck back to

the station to look at it further. Mr. Kanyushkin did not directly answer. He stated he

needed the vehicle to get to work and did not have another. Sergeant Jones asked to take

                                             5
No. 37446-7-III
State v. Kanyushkin


some pictures for his report, and said he hoped Mr. Kanyushkin was not involved in the

collision. 2 Sergeant Jones stated “You know? Um, you know, right now, we’re just

having a conversation. You know? You’re not in handcuffs, you're not under arrest for

anything, okay?” Id. at 176. Mr. Kanyushkin responded, “Yeah.” Id. Sergeant Jones noted

he just wanted to exclude Mr. Kanyushkin as a suspect in the investigation.

       Mr. Kanyushkin expressed some unease. Since the police had video and pictures of

a truck in the area appearing to be his, Mr. Kanyushkin wondered if it made him a suspect

and if he would be blamed for Ms. Dhaenens’s death. Sergeant Jones stated “No, not

necessarily. . . . [W]e’ve been going and looking for a lot—lots of Dodge trucks. In town.

Not just yours. . . . But we also have to rule out vehicles, too. And if we can rule out your

vehicle . . . then . . . that only helps you, correct?” Id. at 177-78. Mr. Kanyushkin agreed.

Sergeant Jones again stated he was not there to accuse but to help Mr. Kanyushkin, and

his cooperation would go a long way. Then, Sergeant Jones again asked to take pictures

of the front of the truck and Mr. Kanyushkin agreed.

       Around this time, Alex Zhelez, Mr. Kanyushkin’s boss, interrupted to clarify

that morning’s timeline. Mr. Zhelez said he spoke to Mr. Kanyushkin at 8:03 a.m.



       2
        Mr. Kanyushkin stated, “No,” but it isn’t clear whether he is saying no to the
photos or being involved in the accident. Id. at 176.

                                              6
No. 37446-7-III
State v. Kanyushkin


Mr. Kanyushkin told Mr. Zhelez he just picked up tools at the Mackenzie Beach Lane job

site. Mr. Kanyushkin arrived at work in Airway Heights about an hour later.

       Sergeant Jones reiterated his obligation to investigate Mr. Kanyushkin based on

the similarities between his truck and the one seen in the area. He stated he was not trying

to give Mr. Kanyushkin “a hard time,” but wanted to exclude him so he could find the

person responsible. Id. at 183-84. Sergeant Jones and Mr. Kanyushkin then discussed the

similarities and differences between his truck and the truck in the photo.

       Sergeant Jones asked again whether he could: “take [Mr. Kanyushkin’s] truck.

And process it. Just to rule you out.” Id. at 191. Mr. Kanyushkin stated “As much as I’d

like that, I have no (INDISTINCT) of getting to work.” Id. Mr. Kanyushkin did not

understand why Sergeant Jones needed to take the truck. Sergeant Jones explained the

police needed to do their “due diligence.” Id. at 192. He also noted the police needed to

exclude him as a suspect due to “[t]he severity of what’s going on.” Id. Sergeant Jones

again suggested Mr. Kanyushkin’s cooperation would look good for him. Then, Mr.

Zhelez stated “Dude, if you didn’t do it, let ‘em have the truck.” Id. Mr. Kanyushkin

again expressed concern about getting to work, asking “Is there any other way? Without

me having to drop my truck off? So that I can still have it to drive to work?” Id. at 193.

Sergeant Jones said there was not. Sergeant Jones further noted “with the severity of what


                                              7
No. 37446-7-III
State v. Kanyushkin


I’m looking at? I need to rule you out. And so, my other option is . . . to seize the

vehicle.” Id. at 194. Mr. Zhelez said “Just let ‘em have the truck . . . survive without it.”

Id. Mr. Kanyushkin agreed to let Sergeant Jones take the truck.

       While waiting for a tow truck, Sergeant Jones and Mr. Kanyushkin continued to

converse. Sergeant Jones told Mr. Kanyushkin why he was looking further at his truck:

       [SERGEANT JONES]:            Um, there's some stuff on the front that I wanna
                                    look at closer and I'm totally bein’ honest with
                                    you. . . . And I want somebody that knows a
                                    whole lot more than me . . . uh, to look at that.
                                    . . . So they look at it. They process it. . . . If
                                    they say, ay, nothin’ . . . we can rule this vehicle
                                    out. . . . We’re good, you get your truck back
                                    and I can move on to, you know, lookin’ for
                                    who I really need to look for.
       [MR. KANYUSHKIN]:            Yeah.
       [SERGEANT JONES]:            And plus your cooperation, you know, with us
                                    looks, you know, really good.

Id. at 289. Mr. Kanyushkin’s parents arrived to pick him up. They asked, “Do you have a

warrant from the court to take the vehicle?” Id. at 291. Officer Jones stated the vehicle

was being voluntarily provided. Sergeant Jones and Mr. Kanyushkin’s parents further

talked about Mr. Kanyushkin’s previous concerns about getting to work. Mr. Kanyushkin

stated to his parents, “You’re making it worse.” Id. at 293. Mr. Kanyushkin left with his

parents. His truck was then towed to the Liberty Lake Police Department.




                                              8
No. 37446-7-III
State v. Kanyushkin


       A warrant for Mr. Kanyushkin’s truck was issued the next day. Officers discovered

Mr. Kanyushkin’s truck had similar features and damage as the truck depicted on the

surveillance footage. The grill also appeared to be missing clips matching those recovered

at the scene. A forensic scientist later determined the plastic tabs recovered had been part

of the truck’s grill. Plastic material on the hood of the truck matched earbuds Ms.

Dhaenens was wearing at the time she was struck.

       After examining the truck, law enforcement called Mr. Kanyushkin to pick up his

vehicle. When Mr. Kanyushkin arrived, Sergeant Jones asked if he could answer

additional questions. Mr. Kanyushkin was escorted to an interview room where three

officers were present. Sergeant Jones provided Mr. Kanyushkin a Miranda 3 warning.

Mr. Kanyushkin subsequently admitted that on the morning of the accident he drove

through the intersection where Ms. Dhaenens was hit and continued down Country Vista

Drive. Mr. Kanyushkin stated he stopped at the intersection and did not see any vehicles

or people. While driving through the intersection, it felt like he hit a curb or something,

but he was unsure. Mr. Kanyushkin said he paused for a moment and then drove off.

       When Mr. Kanyushkin arrived at the first job site, he examined the truck’s front to

see if there was damage or blood. He did not think he hit a person. When Mr. Kanyushkin


       3
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              9
No. 37446-7-III
State v. Kanyushkin


heard Ms. Dhaenens had died, he did not come forward because he was “too afraid of the

consequences.” CP at 63. Prior to taking Mr. Kanyushkin into custody, Mr. Kanyushkin

told his family members, “I did it,” 4 and to go home. Id. at 324.

       Officer Austin Brantingham transported Mr. Kanyushkin to the Spokane County

Jail. During transport, Mr. Kanyushkin stated that when he left home on the morning of

the accident his windows were frosted over, and he was looking through a gap on the

lower part of the windshield. Since Mr. Kanyushkin’s truck was big and loud, he hoped

people would get out of his way. Mr. Kanyushkin reiterated he thought he hit a log or

roadkill. Since he did not see blood on the truck and was not going very fast, he did not

think he hit a person. Mr. Kanyushkin also stated he did not stop to see whether he hit

anything because he was late for work.

       The police seized Mr. Kanyushkin’s cell phone during the custodial interview

and later obtained a warrant. A search of the phone showed Mr. Kanyushkin called

Mr. Zhelez at 8:11 a.m. on October 18, 2018. The call lasted three minutes and three

seconds. Internet searches retrieved from the cell phone showed Mr. Kanyushkin

conducted searches the day after the collision for “Liberty Lake crash,” “woman dies


       4
       Mr. Kanyushkin did not specify what he did but Officer Holthaus and Officer
Michael Bogenreif testified they believed Mr. Kanyushkin was referring to the hit-and-
run when he made this statement.

                                             10
No. 37446-7-III
State v. Kanyushkin


in hit and run,” “Marilyn Dhaenens,” “how long does it take to get a search warrant,” and

“how fast do you need to be driving to kill an adult pedestrian.” 4 RP (Jan. 17, 2020) at

808-09.

       The State charged Mr. Kanyushkin with vehicular homicide and failure to remain

at the scene of a fatal accident. Prior to the start of trial, Mr. Kanyushkin unsuccessfully

moved to suppress evidence seized from his truck and cell phone. In denying the motion

to suppress, the trial court found that, prior to his arrest, all interactions between Mr.

Kanyushkin and the police were completely voluntary.

       A jury convicted Mr. Kanyushkin as charged. He was sentenced to 48 months in

prison followed by 18 months of community custody. Mr. Kanyushkin has filed a timely

appeal, challenging the trial court’s suppression decisions.

                                         ANALYSIS

Consent to seizure of the truck

       Mr. Kanyushkin argues the trial court should have granted his motion to suppress

because he did not voluntarily agree to the seizure of his truck. Because he asserts the

initial seizure was invalid, Mr. Kanyushkin claims all subsequently obtained evidence

should have been suppressed from the State’s case in chief at trial.




                                              11
No. 37446-7-III
State v. Kanyushkin


       Law enforcement generally must obtain a warrant prior to seizing property.

See U.S. CONST. amend. IV; WASH. CONST. art. I, § 7. But consent is an exception to

the warrant requirement. State v. Thompson, 151 Wn.2d 793, 803, 92 P.3d 228 (2004).

The State has the burden of proving valid consent. This includes showing consent was

voluntarily given, free from coercion or duress. State v. O’Neill, 148 Wn.2d 564, 588-90,

62 P.3d 489 (2003). We look to the totality of the circumstances in assessing whether the

State has proven voluntary consent. Id. at 588.

       Mr. Kanyushkin argues his consent was invalid for six reasons: (1) he was not

provided Miranda warnings, (2) he was not informed he could refuse to consent, (3) he

is the 21-year-old son of immigrants, (4) Sergeant Jones misrepresented the purpose of

his investigation, (5) Sergeant Jones repeatedly asked for Mr. Kanyushkin’s consent, and

(6) Sergeant Jones threatened to seize the truck.

       The first four contentions are readily resolved against Mr. Kanyushkin. Because he

was not in custody, Miranda warnings were not required. See O’Neill, 148 Wn.2d at 589.

Although Mr. Kanyushkin is young and was not advised of the right not to consent, he

appeared cognizant of his rights and on his own brought up subjects such as an alibi and

the necessity of a warrant. While Sergeant Jones did not share with Mr. Kanyushkin that

he was a primary suspect, he was never dishonest. Sergeant Jones advised Mr.


                                             12
No. 37446-7-III
State v. Kanyushkin


Kanyushkin he was investigating the hit-and-run accident that had killed Ms. Dhaenens.

He also told Mr. Kanyushkin his truck was similar the one observed on video

surveillance. It was technically accurate for Sergeant Jones to advise Mr. Kanyushkin a

search of his vehicle could be exculpatory. Sergeant Jones may have emphasized facts

favorable to Mr. Kanyushkin while asking for consent, but there was no actual deception.

       Mr. Kanyushkin’s consent was not undermined by repeated requests. Unlike

O’Neill, Mr. Kanyushkin never expressly denied Sergeant Jones’s request for consent.

Id. at 573, 591. Instead, he merely voiced hesitation based on his need for transportation

to and from work. Furthermore, Sergeant Jones did not “repeatedly press[] the issue.”

See id. at 589. Instead, Sergeant Jones asked for consent only at two points during the

course of a lengthy conversation.

       Finally, Mr. Kanyushkin’s consent was not made in response to a claim of

lawful authority. Officers do not undermine consent merely by accurately explaining

their ability to obtain a warrant. State v. Cherry, 191 Wn. App. 456, 472, 362 P.3d 313

(2015) (citing State v. Smith, 115 Wn.2d 775, 790, 801 P.2d 975 (1990)). That is all that

happened here. At the time Sergeant Jones asked for consent, he already had probable

cause to seize Mr. Kanyushkin’s truck. The truck closely resembled the vehicle associated

with the hit-and-run. Sergeant Jones noticed fresh damage to the truck, consistent with a


                                            13
No. 37446-7-III
State v. Kanyushkin


recent impact. Mr. Kanyushkin also lived near the incident site and made suspicious

comments, such as volunteering to have an alibi. Although this combination of

circumstances may have not been enough to justify a jury verdict, it was sufficient

to permit issuance of a warrant. Sergeant Jones did not undermine the validity of

Mr. Kanyushkin’s consent by accurately explaining his ability to obtain a warrant for

purposes of seizing the truck.

       Additional factors support the trial court’s finding of voluntariness. Prior to

consenting to the seizure of his truck, Mr. Kanyushkin voluntarily cooperated with

Sergeant Jones. He talked to Sergeant Jones about his whereabouts that morning and

allowed Sergeant Jones to look over and take pictures of his truck. The totality of the

circumstances shows Mr. Kanyushkin validly consented to the seizure of his truck.

Cell phone warrant

       Mr. Kanyushkin argues the search of his cell phone was invalid because it was

not supported by probable cause. The State does not defend the validity of the warrant.

Instead, the State claims the fruits of the warrant were harmless. According to the State,

the information obtained from the cell phone warrant was not relevant to any of the

contested elements of proof at trial.




                                             14
No. 37446-7-III
State v. Kanyushkin


       When evidence obtained in violation of a defendant’s constitutional rights is

introduced at trial we apply a constitutional error analysis to assess whether the evidence

was harmless. State v. Scherf, 192 Wn.2d 350, 370, 429 P.3d 776 (2018). Under the

constitutional harmless error standard, the State must prove improperly admitted evidence

was harmless beyond a reasonable doubt. State v. Watt, 160 Wn.2d 626, 635, 160 P.3d

640 (2007). This can be established by showing “untainted evidence is so overwhelming

that it necessarily leads to a finding of guilt.” Id. at 636.

       The State introduced only two aspects of the cell phone information: (1) Mr.

Kanyushkin’s phone made an outbound call at the approximate time of the hit-and-run

and (2) Mr. Kanyushkin engaged in internet searches about the collision. Both categories

of evidence helped Mr. Kanyushkin’s case, instead of harming it. Mr. Kanyushkin’s

expert relied on the outbound call information to opine as to why Mr. Kanyushkin was not

negligent. In addition, the internet searches did not take place until after Mr. Kanyushkin

interacted with Sergeant Jones on October 18. The searches were therefore consistent

with the behavior of an innocent person. Had Mr. Kanyushkin been aware of hitting

someone at the time of the collision, one would expect he would engage in internet

searches shortly thereafter. Instead, Mr. Kanyushkin did not begin searching on his phone

until after the initial contact with police. Mr. Kanyushkin’s search activity was consistent


                                               15
No. 37446-7-III
State v. Kanyushkin


with the behavior of an innocent person who became worried about his circumstances

only after talking to the police. We agree with the State that introduction of the cell phone

evidence at trial was harmless beyond a reasonable doubt.

                                     CONCLUSION

       The judgment of conviction is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                           _________________________________
                                           Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.




Staab, J.




                                             16